DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, lines 4-9, filed January 24, 2022, with respect to claims 1 and 14 have been fully considered and are persuasive. Specifically, claims 1 and 14 have been amended to add a limitation defining the height of the particle transport blades using an equation, and the prior art of record fails to teach the equation. The rejections of claims 1 and 14 have been withdrawn. 

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 15 recites “the basis of Equation (1) below.” and the period (.) at the end of the line should be deleted since a claim must only be a single sentence. The examiner recommends replacing the period with either a colon or a semi-colon. 
Claim 14, line 12 recites the same limitation and is objected to for the same reason.
Claim 14, line 7 recites “the uppermost exhaust stage” which lacks proper antecedent basis and should be changed to “an uppermost exhaust stage” to proper introduce the feature.
Claims 2-13 and 15-19 depend from claims 1 and 14 respectively and are objected to for depending from an objected claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-19 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the amount of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation 
	Claim 1, lines 16-22 recite an equation for the height of the particle transport blades and attempt to define the variables of the equation. However, the meaning of some of the variables is unclear. 
The equation includes a variable “D” which is defined as a “Dimension of diameter D portion” however the diameter value is not clear from the description in either the claim or specification. Specifically, it is unclear from where the diameter is measured, such as the inner diameter or outer diameter of one of the blades. Paragraph 113 of the applicant’s specification recites the equation and references Figure 2C when explaining the diameter D portion. Figure 2C shows a diameter D measured partially through the radial dimension of the rotary blades (7). It is unclear exactly how the diameter is being determined or what the diameter is measuring. Is the diameter D measured at a specific point in the radial dimension of one of the blades?
	The equation also includes two variables which refer to velocities: Vp and Vr. The variable Vp is defined as the falling velocity of a particle and Vr is defined as the “rotation velocity of the rotary blade”. 
	However, the velocities can change depending on how the vacuum pump is being used (i.e. they depend on the rotation speed). The equation itself is defining a height of the particle transport blades, which is a single, static value which does not change. Upon inspection of the applicant’s specification, paragraph 113 refers to the velocities, but does not provide exemplary values or ranges for either velocity. It is 
Also, since the particle transport blades are static structures, they would exist and have a height even when the vacuum pump is off and the velocities are 0, however the equation for the height is unsolvable when the velocities are 0. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
	Claim 14 recites the same limitations and is considered non-enabled for the same reasons.
	Claims 2-13 and 15-19 depend from claims 1 and 14 and contain their respective limitations and therefore are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The equation includes a variable “D” which is defined as a “Dimension of diameter D portion” which raises a few issues. First, the “diameter D portion” lacks proper antecedent basis. The claim did not previously introduce “a diameter portion D”. Second, it is unclear to which component the diameter D portion refers. Is it one of the rotary blades or one of the particle transport blades? It appears the rotary blades and particle transport blades may have the same diameter D portion, but in the event they do not, then this should be clarified. Third, it is unclear if the diameter D portion is measured at a specific location, such as the inner diameter or outer diameter of one of the blades. Paragraph 113 of the applicant’s specification recites the equation and references Figure 2C when explaining the diameter D portion. Figure 2C shows a diameter D measured partially through the radial dimension of the rotary blades (7). It is unclear exactly how the diameter is being determined or what the diameter is measuring. Is the diameter D measured at a specific point in the radial dimension of one of the blades?
	The equation also includes two variables which refer to velocities: Vp and Vr. Vp is defined as “falling velocity of particle” however lines 8-9 introduce “a particle” and line 12 introduces “each particle” and it is unclear to which “particle” the definition refers. The variable Vr is defined as the “rotation velocity of the rotary blade” however the claim introduces “a plurality of rotary blades” and “a rotary blade that is adjacent to the particle transport blade” and it is unclear to which “rotary blade” the definition refers. 

	Therefore, the unclear values for the variables in the equation make the scope of the claim unclear and render the claim indefinite. 
Claim 14, line 10 recites “each particle reflected on tall blades” and line 11 recites “a lower extent of the tall blade” and it is unclear if “the tall blade” is one of the “tall blades” or is a separate feature. Line 16 refers to “the tall blades” which further makes the claim unclear about whether the “tall blade” is referred to in this line. 
Claim 14, line 15 recites a similar limitation as claim 1 regarding a variable “D” which is defined as “Dimension of diameter D portion” which is indefinite for the same reasons as claim 1.
Claim 14, lines 18-19 refer to the velocity variables Vp and Vr similar to claim 1, which render claim 14 indefinite for the same reasons as claim 1. 
	Claims 2-13 and 15-19 depend from claims 1 and 14 respectively and contain their limitations and therefore are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799